Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

MICHAEL J. MITCHELL,                           )
                                               )        Supreme Court No. S-15870
                      Appellant,               )
                                               )        Superior Court No. 1JU-09-01002 CI
      v.                                       )
                                               )        OPINION
JOHANNA M. MITCHELL,                           )
                                               )        No. 7087 – March 18, 2016
                      Appellee.                )
                                               )

              Appeal from the Superior Court of the State of Alaska, First
              Judicial District, Juneau, Philip M. Pallenberg, Judge.

              Appearances: Michael J. Mitchell, pro se, Tucson, Arizona,
              Appellant. Johanna M. Mitchell, pro se, Juneau, Appellee.

              Before: Stowers, Chief Justice, Fabe, Winfree, Maassen, and
              Bolger, Justices.

              FABE, Justice.

I.    INTRODUCTION
              This appeal raises the question whether the superior court ordered the
proper amount of child support in resolving a motion to modify support. A mother and
father divorced, and the final decree granted them joint physical custody of their two
minor children. Three years later, at age 47, the father quit his job, moved from Alaska
to retire in Arizona, and withdrew significant funds from his retirement account. The
mother moved for a modification of child support based on these changed circumstances.
She argued that the withdrawn retirement funds should be included in the father’s
income and that he could afford to pay more child support based on his earning potential.
The superior court ordered that the withdrawn retirement funds be included in the
father’s income for determining child support for a one-year period, effective from the
date of the mother’s motion. The father appeals, arguing that he cannot now be required
to pay child support based on his income from the previous year. The mother challenges
this contention and continues to argue that the court should have imputed income to the
father based on his earning potential.
              Because the father’s significant increase in income from his retirement
account withdrawal justifies a corresponding increase in his child support obligation, we
conclude that the superior court’s approach of ordering a year’s worth of child support
based on this year of increased income was not error. But because the superior court
failed to consider the imputed income claim that the mother plainly raised in her motion,
we remand for further consideration of that question.
II.    FACTS AND PROCEEDINGS
       A.     Facts And Prior Proceedings
              Johanna and Michael Mitchell married in 1996, had two children together
in 1998 and 2001, and then separated in the fall of 2009. An attorney mediator helped
the parties reach a divorce settlement agreement, which the superior court accepted after
a hearing in December 2009. Both parties represented themselves throughout the
divorce and subsequent proceedings.
              The superior court issued a divorce decree and final child support order
following the December 2009 hearing. The child support order gave Johanna and
Michael joint legal custody and shared physical custody of their two children, stating that
the children would reside with their mother 55% of the time and with their father 45%
of the time. Both parents were living in Juneau at that time. Based on the shared custody

                                           -2-                                       7087

arrangement and an evaluation of Michael’s and Johanna’s relative incomes, the court
ordered Johanna to pay $273.35 per month in child support and to purchase health
insurance for the children.
              In November 2012, at age 47, Michael retired from his job at the National
Weather Service, and in March 2013 he moved to Tucson, Arizona. Michael then
withdrew $50,000 from his pension account, which he apparently used to purchase his
house in Arizona. In July 2013 Johanna filed her first motion to modify child support
based on these changed circumstances. Johanna explained that, following Michael’s
move to Arizona, “[t]he children are now living with the mother . . . 100% of the time
and have been since mid-February 2013. Mother is no longer paying child support to
father and father is not currently paying child support to [m]other.” Johanna did not state
a specific amount of child support she was requesting from Michael.
              Michael filed a response, agreeing that the existing child support order
should be modified and that he should now pay child support to Johanna. But he
explained that, for purposes of child support, his income should be calculated based on
his predicted future income rather than his current actual income because “[n]either [his]
2012 or 2013 income [was] representative of [his] future earnings.” He claimed that
from 2014 through 2020 his “only source of earnings” would be his retirement account,
which would yield yearly payments of approximately $17,380. He explained that he
would begin receiving a pension in 2021.
              Michael filed several documents to support the contentions in his response
brief. First, he filed a copy of his 2012 tax return showing a gross income of $95,319,
earned while he was still working for the National Weather Service. Second, he filed a
child support affidavit reporting his “2013 actual and expected” income of $8,991.
Finally, Michael filed another child support affidavit showing his “[e]stimated
2014-2020” income of $17,382 per year from his retirement account. Based on his

                                            -3-                                      7087

estimated future income, Michael calculated that he owed $341 per month in child
support. In the affidavit showing his actual 2013 income, Michael noted that the figure
excluded “a 1 time lump sum withdrawal” from his Individual Retirement Account
(IRA). But he did not list the amount of this withdrawal. Johanna did not file a reply or
otherwise contest Michael’s calculations.
             The superior court granted Johanna’s first motion to modify child support
in October 2013. But rather than using his actual income including the lump-sum
withdrawal, the court used Michael’s expected income calculations as the basis for
determining the amount of support he owed. In granting the motion, the court noted that
“Michael filed a response indicating that he agrees with the motion, but he requests that
the support order be based on his future retirement income. Johanna filed no reply
disagreeing with this request.” The court ordered Michael to pay $341 per month in
child support, which is the amount Michael had calculated based on his estimated future
income of $17,382. Johanna did not appeal this decision.
      B.     Proceedings Leading To This Appeal
             In July 2014 Johanna filed a second motion to modify child support, which
is the subject of this appeal. Johanna argued that changed circumstances warranted
further modification of child support as permitted under Alaska Civil Rule 90.3(h)(1).
Johanna alleged that Michael’s actual 2013 income had been much higher than the
expected income he had reported in his affidavit during the previous year’s proceedings.
Johanna cited Michael’s 2013 tax return and explained that his actual “2013 adjusted
gross income was $58,506 compared to his July 2013 estimate of $17,382.” Thus, she
continued, “[h]is taxable 2013 income was $41,124 higher than he told the court it would
be last year.” To support this contention, Johanna filed a copy of Michael’s 2013 tax
return showing the $50,000 withdrawal from his retirement account, for a total gross



                                            -4-                                    7087

income of $58,506.1 She also filed a child support guidelines affidavit using Michael’s
2013 actual income, as reported on his tax return, to calculate his child support obligation
at $1,230.98 per month. Based on his actual income, she concluded, “[h]e can afford to
pay more than $3,852 per year.”
              Johanna also argued that Michael should be required to pay more child
support because he was capable of earning a higher income: “He should use this access
[to retirement funds] to also help support his children.” She emphasized that Michael’s
unemployment was voluntary and that it reduced his ability to support his daughters,
explaining that “[h]e ‘retired’ (quit) working at the National Weather Service voluntarily
[in] late 2012 of his own accord. His children should not suffer for that decision. He is
only 49 years old, too young to retire, capable of working.” While Johanna did not file
any new documentation of Michael’s earning potential, the record already contained
Michael’s 2012 tax return, which had been filed in the 2013 proceedings and showed that
he earned $95,319 in the year leading up to his retirement.
              Michael opposed Johanna’s motion to modify support. He did not contest
Johanna’s ability to move for modification based on the retirement withdrawal, instead
responding to her motion on the merits. He argued that the lump-sum withdrawal from


       1
               The record does not reveal exactly how or when Johanna received
Michael’s tax return showing his actual 2013 income. She may have received a copy of
the return as part of a request for income information under Civil Rule 90.3(e)(2), which
provides, in part: “While there is an ongoing monthly support obligation, either party
must provide to the other party, within 30 days of a written request, documents such as
tax returns and pay stubs showing the party’s income for the prior calendar year.” For
our purposes, it suffices to note that this information was apparently not available at the
time of Johanna’s 2013 motion to modify, when Michael submitted his 2012 tax return
and his estimated income for 2013, mentioning the IRA withdrawal but not giving its
amount. Michael’s 2013 tax return — the only information in the record documenting
Michael’s actual 2013 income — would not have been available until 2014.

                                            -5-                                       7087

his retirement account should not be included in the calculation of his income because,
he argued again, his “2013 income [was] not representative of [his] 2014 and future
income.” He further explained that “the vast majority” of his 2013 income was the lump-
sum withdrawal from his retirement account, which he said was used to purchase his
primary residence in Arizona. According to his own interpretation of Civil Rule 90.3
Commentary III.A, Michael argued that a pension withdrawal “is specific[al]ly excluded
from income calculations.” He reiterated that his income from 2014 to 2020 would be
“primarily an $18,000 yearly payment from [his] IRA.”
              Michael also responded at least indirectly to Johanna’s assertion that he was
voluntarily unemployed by contending that his “early retirement and move to Arizona
[was] in the best interest of [his] physical and mental health, which in the long term, will
be in the best interest of [his] daughters.” Michael also stated that he “would like to
reserve the right to collect unpaid child support from [December] 2009 to [February]
2012 from the plaintiff,” though he provided no documentation to support the allegation
of unpaid child support. With his response, Michael filed a copy of his 2013 tax return
showing $58,506 in income including the lump-sum withdrawal. He also filed a child
support guidelines affidavit based on his estimated 2014 income of $18,000 plus capital
gains and dividends; this affidavit calculated his child support obligation at $546.32 per
month.
              In Johanna’s reply, in addition to highlighting the high costs and time
pressure she faces in raising the children, she again alleged that Michael’s voluntary
unemployment was unreasonable and not in the best interest of the children:
              Michael sold his house, quit his full-time job with excellent
              benefits, and moved over 2,200 miles away from his
              daughters. And he insists that he is “retired” at the age




                                            -6-                                       7087

             of 49,[2] and can’t afford to pay more than $546.32 per month
             to help support his children. Why doesn’t he seek a job? He
             has a bachelor’s degree.
Johanna also questioned the veracity of Michael’s reported income for 2014, requesting
more details about Michael’s retirement plan and asking “why [it cannot] be used to help
support his children.” She noted that she has heard Michael “does a lot of traveling” and
wondered “[h]ow [it] is . . . that he can afford to travel if his budget is indeed only
$18,000 per year.”
             In February 2015 the superior court granted Johanna’s modification motion
in part. The court accepted Michael’s estimate of his reduced income for future years but
rejected his contention that the lump-sum withdrawal should be completely excluded
from his income. The superior court noted that the Commentary to Civil Rule 90.3
provides: “Lump sum withdrawals from pension or profit sharing plans . . . will not be
counted as income to the extent that the proceeds have already been counted as income
for the purposes of calculating child support . . . (i.e., contributions to a voluntary
pension plan).”3 The superior court explained that this provision is intended “to avoid
double-counting: that is, counting income once when it is contributed to a retirement
account and again when it is withdrawn. It does not say that lump sum withdrawals are
never counted as income for child support purposes.” Here, the court found that
“Michael provides no basis from which the court could conclude that the $50,000
withdrawn from [his] retirement account in 2013 was previously counted as income for
the purposes of calculating child support.” The court also found that “Rule 90.3 bases
child support upon the obligor parent’s ‘total income from all sources,’ which does


      2
           The record shows that Michael was 49 at the time of these proceedings; he
was 47 when he retired.
      3
             Alaska R. Civ. P. 90.3 cmt. III.A.

                                           -7-                                     7087

include lump sum withdrawals when there is no double-counting.” The superior court
therefore concluded that the withdrawal should properly be considered part of Michael’s
2013 income.
             But the court accepted Michael’s argument “that a one-time withdrawal
should not be used to determine child support for any period other than the one during
which it was made.” The court reasoned that “[i]f it is truly a one-time withdrawal, it
would not be fair to include it in the obligor parent’s income for all subsequent years.”
Thus, the court concluded that “Michael’s 2013 retirement withdrawal should be used
to determine child support for a period of one year only, but not thereafter.” On this
basis, the court calculated that Michael’s child support obligation based on his 2013
income was $1,207.30 per month using the formula given in Civil Rule 90.3. “Because
this amount is more than 15% greater than the amount order[ed] in 2013,” the court
concluded, “there has been a material change of circumstances which requires
modification of the 2013 order” under the Rule 90.3 threshold for presumptive changed
circumstances.
             To capture Michael’s 2013 withdrawal in his current payments, the court
reasoned that “[t]ypically child support is calculated one year late, because tax
information is not available for any given year until after that year is completed.” Thus,
the court essentially ordered Michael to pay the year’s worth of child support based on
his 2013 income one year late, beginning the month after Johanna filed her motion.
Under this order, Michael would pay $1,207.30 monthly child support for 12 months
beginning August 1, 2014. Then on August 1, 2015, Michael’s child support obligation
would “revert to $546.32, the figure proposed by Michael.” The court also ordered that
the parties exchange tax and income documents in early 2015 and explained that the
parties were free to “move to modify child support in advance of August 1, 2015[,] if
they believe this figure should be changed.”

                                           -8-                                      7087

             Although the superior court briefly acknowledged Johanna’s contention
that Michael is voluntarily unemployed, it failed to decide whether the unemployment
was unreasonable, seeming to conclude that Johanna had not adequately raised a claim
for imputed income under the “potential income” provision of Rule 90.3. “While Civil
Rule 90.3(a)(4) allows the court to impute additional income to a parent who is
voluntarily and unreasonably underemployed,” the superior court explained, “Johanna
has not asked the court to do so.”4 In acknowledging that she had raised this issue to
some extent, the court mentioned only Johanna’s assertions made in her reply brief and
stated that “fairness precludes the court from considering arguments made for the first
time in a reply brief.”5 Thus, the court declined to assess Michael’s earning potential or
decide the question whether he was voluntarily and unreasonably unemployed.
             Michael now appeals the trial court’s modification order.
III.   STANDARD OF REVIEW
             Generally “[c]hild support awards are reviewed for abuse of discretion.”6
Similarly, “[t]rial courts have broad discretion in deciding whether to modify child
support orders”; thus “[w]e review a trial court’s determination of whether to modify




       4
              The court cited Nunley v. State, Department of Revenue, Child Support
Enforcement Division for the proposition that a court may impute income to a parent who
is voluntarily and unreasonably unemployed, but the court did not discuss whether
Johanna’s contentions might have raised an implied claim in this regard. See 99 P.3d 7,
11 (Alaska 2004).
       5
            See King v. Carey, 143 P.3d 972, 974 & n.4 (Alaska 2006); Alaska State
Emps. Ass’n v. Alaska Pub. Emps. Ass’n, 813 P.2d 669, 671 n.6 (Alaska 1991).
       6
            Ruppe v. Ruppe, 358 P.3d 1284, 1289 (Alaska 2015) (quoting Heustess v.
Kelley-Heustess, 259 P.3d 462, 467 (Alaska 2011)).

                                           -9-                                      7087

child support for an abuse of discretion.”7 “We will find an abuse of discretion when the
decision on review is manifestly unreasonable.”8
             However, “[w]hether the superior court applied the correct legal standard
to its child support determination is a question of law that we review de novo.”9
Similarly, “[t]he interpretation of Alaska Civil Rules governing child support orders is
reviewed de novo; we will adopt the rule of law that is most persuasive in light of
precedent, reason, and policy.”10 Thus, “[w]e reverse child support awards only if the
superior court abused its discretion or applied an incorrect legal standard,”11 or if “its
factual findings are clearly erroneous.”12
             Finally, in determining whether a party has waived or adequately raised a
particular claim in the proceedings below, generally “[w]aiver is a legal issue that this
court reviews de novo.”13 But we review for plain error when the parties have not

      7
              Wilhour v. Wilhour, 308 P.3d 884, 887 (Alaska 2013) (citing Olmstead v.
Ziegler, 42 P.3d 1102, 1104 (Alaska 2002)).
      8
            Ranes & Shine, LLC v. MacDonald Miller Alaska, Inc., 355 P.3d 503, 508
(Alaska 2015) (citing Tufco, Inc. v. Pac. Envtl. Corp., 113 P.3d 668, 671 (Alaska 2005)).
      9
             Limeres v. Limeres, 320 P.3d 291, 295 (Alaska 2014) (citing Koller v. Reft,
71 P.3d 800, 804 (Alaska 2003)).
      10
              J.L.P. v. V.L.A., 30 P.3d 590, 594 (Alaska 2001) (italics omitted); see also
Millette v. Millette, 240 P.3d 1217, 1219 (Alaska 2010).
      11
            Koller, 71 P.3d at 804 (citing Beaudoin v. Beaudoin, 24 P.3d 523, 526
(Alaska 2001)).
      12
             Limeres, 320 P.3d at 296.
      13
              State v. Jacob, 214 P.3d 353, 361 (Alaska 2009) (citing Lauth v. State,
Dep’t of Health & Soc. Servs., Div. of Pub. Assistance, 12 P.3d 181, 184 (Alaska 2000)
(“We . . . apply our independent judgment when determining whether an issue has been
                                                                          (continued...)

                                             -10-                                   7087

technically appealed the superior court’s finding of waiver.14 “Plain error exists where
‘an obvious mistake has been made [that] creates a high likelihood that injustice has
resulted.’ ”15
IV.    DISCUSSION
                 The fundamental question we must address in this case is whether the
superior court ordered Michael to pay the proper amount of child support when it
decided Johanna’s second motion to modify support. In considering this question, we
recall our longstanding principle “that in child support cases the court’s paramount
concern is the best interests of the child[ren].”16 We have explained that “[c]hildren have
an interest in adequate support independent of either parent’s interest,”17 and therefore
our ultimate duty here is to ensure that the superior court’s child support order serves the
best interests of Michael and Johanna’s children.
                 Michael argues that the amount of child support ordered here is improper
because it uses the income he earned in 2013, including the IRA withdrawal he made in
that year, as the basis for his child support obligation in the following year. He contends
that this method of calculating income is inconsistent with section III.E. of the
Commentary to Alaska Civil Rule 90.3 regarding the appropriate time period for

       13
       (...continued)
waived below due to inadequate briefing.”)).
       14
              See Laughlin v. Laughlin, 229 P.3d 1002, 1005-06 (Alaska 2010) (applying
the plain error standard of review to an element of the trial court’s decision that the
parties had not challenged on appeal).
       15
                 Id. at 1005 (citing In re Estate of Fields, 219 P.3d 995, 1011 (Alaska
2009)).
       16
                 Hinchey v. Hinchey, 722 P.2d 949, 952 n.5 (Alaska 1986).
       17
                 Laughlin, 229 P.3d at 1006.

                                            -11-                                      7087

calculating income. Relatedly, he argues that the amount of child support ordered is
“excessive” because, when compared to his current income, “it exceeds the amount
dictated by Civil Rule 90.3” and other guidelines. Johanna contests these arguments and
also argues that the court should have imputed income to Michael based on his earning
capacity, as permitted under Rule 90.3(a)(4)’s “potential income” provision. In assessing
whether the superior court used the proper method for determining child support, we first
consider Michael’s arguments and then turn to Johanna’s imputed income argument.
      A.	    The Superior Court Did Not Err In Using Michael’s Actual 2013
             Income To Calculate Child Support For The Following Year.
             1.	    Johanna’s argument for including the IRA withdrawal in
                    Michael’s income is not barred.
             Michael first contends that Johanna is now barred from arguing that the
IRA withdrawal should be included in his income, because she did not appeal the
superior court’s 2013 child support modification order. This argument is based on the
principles of res judicata and finality. He essentially argues that the trial court’s 2013
order, which accepted Michael’s own income estimates and his non-inclusion of the
lump-sum retirement withdrawal, constituted a final judgment on the question whether
to include the lump-sum withdrawal in his income. Because Johanna did not appeal that
order, he argues that Johanna cannot relitigate that issue. This argument fails for two
reasons.
             First, Michael never contended in the superior court that Johanna is barred
from litigating the issue of the IRA withdrawal, and thus he has waived that argument.18
Second, the appropriate framework for analyzing a motion to modify child support is not



      18
               See, e.g., Still v. Cunningham, 94 P.3d 1104, 1111 (Alaska 2004) (“Issues
that are not raised in the superior court are waived and cannot be asserted on appeal as
grounds for overturning a judgment.”).

                                          -12-	                                     7087

res judicata but rather the changed circumstances doctrine under Civil Rule 90.3. As we
have previously explained, “motions to modify child support, under Alaska law, do not
technically raise res judicata concerns.”19 “This is so because a motion to modify is not
a new action. It, rather, asks the court to re-open the final judgment in the same
action.”20 But “the principle of finality is a sound one”21 even in this context, so we have
held that “[t]here must be a material change of circumstances before a support order can
be modified.”22 Our cases on this point reflect and interpret Rule 90.3(h)(1), which
likewise provides that “[a] final child support award may be modified upon a showing
of a material change of circumstances.” A material change of circumstances can arise
from “certain fact changes occurring after the entry of a judgment” or from “certain
changes in the law.”23
              Here, new information regarding Michael’s 2013 IRA withdrawal
constituted changed factual circumstances. The record provides no indication that
Johanna could have known the amount of Michael’s IRA withdrawal until she received
his 2013 tax return — necessarily sometime after the close of calendar year 2013 —
which showed that the withdrawal amounted to $50,000, and which she submitted with
her 2014 motion to modify. Although the withdrawal itself happened before the 2013
proceedings, and Michael briefly mentioned “a 1 time lump sum withdraw[a]l” in his
2013 filings, Johanna could not be expected to move for modification based on the


       19
              Bunn v. House, 934 P.2d 753, 757 (Alaska 1997).
       20
              Id. at 757 n.12.
       21
              Id. at 757.
       22
              Id. at 758.
       23
              Id.

                                           -13-                                       7087

retirement withdrawal until she received information about the amount of the
withdrawal.     Michael’s IRA withdrawal thus constituted a change in factual
circumstances at the time that Johanna received full information about it.24
              Finally, the 2013 modification order did not expressly address the issue of
Michael’s IRA withdrawal, nor did Michael provide any information about the amount
of the withdrawal during those proceedings. So Johanna’s motion does not violate the
principle of finality. Accordingly, even if Michael’s argument on this point had not been
waived, Johanna would still be permitted to argue for the inclusion of his IRA
withdrawal in his income in these proceedings.
              2.	   The superior court did not abuse its discretion in setting
                    Michael’s 2014-2015 child support obligation.
              Michael does not contest the superior court’s conclusion that a withdrawal
from a retirement account is properly considered income for purposes of child support.
He concedes that the exclusion of the withdrawal from his 2013 affidavit was
“incorrectly based on” his interpretation of Alaska Civil Rule 90.3. Instead, Michael
argues on appeal that the court-ordered modification is erroneous because the timing of
the income calculation was wrong. He contends that the superior court erred by using
his 2013 income as the basis for his child support obligation in the following year, from
mid-2014 through mid-2015. Because ascertaining the proper time period for calculating




      24
             As Johanna attested in her 2014 motion to modify, Michael’s 2013 tax
return showed that his actual gross income for 2013 was $58,506. This amount was
more than $40,000 greater than the predicted income of $8,991 on which the 2013
modification order was based, equaling a 550% increase. This large increase clearly
exceeds the 15% threshold for a presumed change in circumstances under
Rule 90.3(h)(1).

                                          -14-	                                    7087

support is a matter of applying the correct legal standard for a child support
determination, we review the superior court’s decision de novo.25
             Michael’s core argument relies on the Commentary to Alaska Civil
Rule 90.3. Section III.E of the Commentary, titled “Time Period for Calculating
Income,” provides that courts should generally calculate child support based on the best
possible approximation of the parent’s current income:
                    Child support is calculated as a certain percentage of
             the income which will be earned when the support is to be
             paid. This determination will necessarily be somewhat
             speculative because the relevant income figure is expected
             future income. The court must examine all available
             evidence to make the best possible calculation.
                    The determination of future income may be especially
             difficult when the obligor has had very erratic income in the
             past. In such a situation, the court may choose to average the
             obligor’s past income over several years.
Taking this provision at face value, Michael argues that the superior court’s modification
order “clearly contradicts” the provision because his 2013 income — on which the
modification is based — is “unrepresentative of expected future income.”
             It is true that a literal reading of Comment III.E might suggest that child
support payments must be calculated based on “expected future income.” But as we
have previously explained, “[t]he commentary to Civil Rule 90.3 has not been officially
adopted, but it can provide useful guidance in applying the rule.”26 We did cite
Comment III.E in the somewhat analogous case of Swaney v. Granger, where we

      25
              See Limeres v. Limeres, 320 P.3d 291, 295 (Alaska 2014) (citing Koller v.
Reft, 71 P.3d 800, 804 (Alaska 2003)).
      26
             Miller v. Clough, 165 P.3d 594, 599 n.10 (Alaska 2007) (citing Caldwell
v. State, Dep’t of Revenue, Child Support Enf’t Div., 105 P.3d 570, 573 n.6 (Alaska
2005)).

                                          -15-                                      7087

explained that “a child support award that is applicable to a past period should be based
on a parent’s actual income for that period, while an ongoing award should be based on
the income the parent is expected to receive during the period to which the award will
apply.”27 But our holding in that case ultimately focused on the fact that the modification
order was effective back to a date before the motion to modify had been filed, making
it an impermissible retroactive modification under Rule 90.3(h)(2).28 Here, the superior
court was careful not to modify Michael’s child support obligation retroactively; it issued
a prospective order effective the first day of the month after Johanna filed the motion to
modify support.29 And the modification was not an “ongoing award”30 but was instead
a one-year award that increased child support payments to reflect Michael’s significant
one-year increase in income. So neither Swaney v. Granger nor Comment III.E dictates
the outcome of this case.
              Injustice would result if child support calculations could never incorporate
income information from the previous year. At the time of the 2013 proceedings,
Johanna had no way of knowing the amount of Michael’s IRA withdrawal. Michael’s
child support affidavit at that time simply mentioned “a 1 time lump sum withdraw[a]l
from [his] retirement IRA” but did not specify an amount. Nothing in the record
indicates that Johanna could have known the amount of the withdrawal until she received
a copy of Michael’s 2013 tax return, which could not have happened until the beginning

       27
              297 P.3d 132, 139 (Alaska 2013).
       28
              Id. at 136.
       29
             See Alaska R. Civ. P. 90.3(h)(2); see also Swaney, 297 P.3d at 136
(“Modifications are allowed to the extent that they are ‘effective on or after the date that
a motion for modification . . . is served on the opposing party.’ ” (alteration in original)
(quoting Alaska R. Civ. P. 90.3(h)(2))).
       30
              See Swaney, 297 P.3d at 139.

                                           -16-                                       7087

of 2014 at the earliest. Preventing modification in such a situation would diminish our
policy of protecting a child’s independent interest in adequate child support.31 If one
parent won the lottery and the other parent had no information about the amount of the
winnings until the following year, it would be unjust for a court to conclude that the
lottery winner could not be ordered to pay child support on the amount of his or her
winnings. In such a case, as in the current case, justice requires that the previous year’s
income be considered in setting child support for the following year even if it is a time-
limited adjustment of child support for a one-time income event.
              In fact, a court’s refusal to consider the previous year’s income could
actually create an incentive for parents to hide short-term increases in income until it is
too late for the other parent to collect child support on that income. Here, Michael
himself chose not to report the amount of his IRA withdrawal at the time of the
2013 proceedings. If he had provided this information at the time, the superior court
could have modified his support obligation accordingly, and it would not have later been
necessary for the court to set Michael’s 2014 child support obligation based on his 2013
income. But having chosen not to report the amount of his withdrawal in 2013, Michael
may not argue that this income cannot factor into his child support obligation in 2014,
the first year in which both Johanna and the superior court received information about
the amount of the IRA withdrawal.
              Finally, the trial court correctly observed that, in practice, “[t]ypically child
support is calculated one year late, because tax information is not available for any given
year until after that year is completed.” And it is not unprecedented to order a one-year
change in child support reflecting a temporary increase in a parent’s income. In

       31
            See, e.g., Laughlin v. Laughlin, 229 P.3d 1002, 1006 (Alaska 2010)
(emphasizing children’s “interest in adequate support independent of either parent’s
interest”).

                                            -17-                                         7087

Brotherton v. State, for instance, we reviewed a child support determination following
a property division that included a significant amount of interest paid in a single year.32
There we held that it was appropriate to count the interest as part of the wife’s income
for a single year but not beyond, essentially creating a similar one-year change in child
support reflecting a unique income source in that year.33 Similarly, the Commentary to
Civil Rule 90.3 explains that “a temporary, unforeseen, and involuntary reduction in
income may justify a temporary reduction in support subject to the retroactivity
provisions in Rule 90.3(h)(2),” despite the fact that “[a] temporary reduction in income
normally will not justify an ongoing modification reducing child support.”34 The same
logic applies to increases in income, so that a temporary increase in support would be
justified under similar circumstances. Accordingly, under the specific circumstances in
this case, we conclude that the superior court did not err in using Michael’s 2013 income
as the basis for a one-year change in child support during the following year.
              Michael also argues, relatedly, that the amount of his child support
obligation for August 2014 through July 2015 “exceeds the amount dictated by Civil
Rule 90.3” when compared to his actual income for that period. Rule 90.3(a)(2) provides
that when one parent has primary physical custody, “[t]he percentage by which the
non-custodial parent’s adjusted income must be multiplied in order to calculate the child
support award is . . . 27% . . . for two children.” When setting the amount of support, a
trial court “presumptively does not abuse its discretion when it awards child support




       32
             Brotherton v. State, Dep’t of Revenue, Child Support Servs. Div. ex rel.
Brotherton, 201 P.3d 1206, 1211 (Alaska 2009).
       33
              Id. at 1213.
       34
              Alaska R. Civ. P. 90.3 cmt. X.A (emphasis added).

                                           -18-                                      7087

based on Civil Rule 90.3.”35 Here, because we have determined that it was permissible
to use Michael’s 2013 income as the basis for his child support obligation the following
year, the relevant inquiry is whether the amount of child support is appropriate compared
to Michael’s 2013 income. The superior court hewed to this inquiry, stating that
Michael’s child support obligation was determined by “the amount calculated
under Rule 90.3” based on Michael’s gross income for 2013. The court explained that
it began with Michael’s 2013 gross income of $58,506, subtracted the applicable
deductions, and then applied the formula dictated by Rule 90.3. This yielded a monthly
payment of $1,207 including health insurance costs. So because the superior court
“award[ed] child support based on Civil Rule 90.3”36 using the appropriate baseline of
Michael’s 2013 income, we conclude that the superior court did not abuse its discretion
in setting the amount of Michael’s child support obligation for August 2014 through July
2015.
             Michael also argues that his child support obligation “exceeds the
maximum allowable amount under Alaska Child Support Services Division[] (CSSD)
guidelines[] and the [f]ederal Consumer Credit Protection Act.” The guidelines Michael
refers to are codified in Title 15, section 125.540 of the Alaska Administrative Code,
which specifies the maximum amount that may be withheld from a paycheck for child
support.37 But neither this section nor any other provision of the Administrative Code


        35
              Coghill v. Coghill, 836 P.2d 921, 924 (Alaska 1992) (citing Alaska R. Civ.
P. 90.3 cmt. VI); see Alaska R. Civ. P. 90.3 cmt. VI.A (“[T]he rule presumes that support
calculated under 90.3(a) . . . does not result in manifest injustice.”).
        36
             Coghill, 836 P.2d at 924.
        37
          15 Alaska Administrative Code (AAC) 125.540 (2015); see also
FREQUENTLY ASKED QUESTIONS ABOUT CHILD SUPPORT ENFORCEMENT SERVICES,
                                                          (continued...)

                                          -19-                                     7087

creates an independent limit on the amount of a child support award.38 Instead, the code
makes clear that the provisions of Civil Rule 90.3 govern the calculation of child
support.39 Similarly, the relevant section of the federal Consumer Credit Protection Act
deals exclusively with wage garnishment and has no bearing on the amount of child
support that may be awarded by a court.40 So these provisions do not limit the amount
of child support that Michael can be ordered to pay, and Michael does not contend that
any amount has been withheld or garnished from his earnings. We therefore conclude
that these provisions do not apply to the current case, and thus they do not alter our
conclusion that the superior court did not err in calculating Michael’s child support
obligation based on his 2013 income.
       B.	    It Was Plain Error To Decline To Consider The Imputed Income
              Claim That Johanna Clearly Raised In Her Motion.
              The second issue raised by the parties is whether the superior court erred
by not considering Johanna’s claim for imputed income based on Michael’s earning
potential.41 In her brief before this court, Johanna specifically asks the court to “impute
additional income to Michael for being voluntarily and unreasonably underemployed.”

       37
        (...continued)
http://www.csed.state.ak.us/faq/FAQ_Enforcement.aspx (explaining the Administrative
Code provision).
       38
              See 15 AAC 125.540.
       39
              See 15 AAC 125.070.
       40
              See 15 U.S.C. § 1673(b)(2)(B) (2012).
       41
             In our case law on this issue, we have referred to these claims both as
“imputed income” and “potential income” claims, echoing language from Civil
Rule 90.3(a)(4). See, e.g., Horne v. Touhakis, 356 P.3d 280, 281(Alaska 2015) (referring
to both “potential income” and “imputed income”); Ward v. Urling, 167 P.3d 48, 51
(Alaska 2007) (same). We therefore use these two terms interchangeably here.

                                           -20-	                                     7087

Johanna raises this issue in her statement of issues presented for review,42 as well as in
the body and conclusion of her brief. In describing the relief she is seeking, Johanna
clearly lays out her imputed income argument by asking the court to
              either (1) affirm or keep the Superior Court’s final judgment;
              or (2) impute additional income to Michael based on his 2012
              tax return and recalculate the amount of child support he
              should pay. This would force Michael to quit gaming the
              system and get a job worthy of his education and work
              history. Michael worked for the National Weather Service
              for about 22 years, with a parting salary of at least $93,302
              per year . . . , and he has a bachelor’s degree from the
              University of Arizona - Tucson.
Johanna also cites the Commentary to Civil Rule 90.3, emphasizing the section titled
“Potential Income” by underlining portions of its text that are identical to the
corresponding potential income provision of Rule 90.3(a)(4). Although Johanna clearly
raised this issue in her brief here, Michael elected not to file a reply addressing her
imputed income argument.
              Johanna did not cross-appeal the superior court’s order, and generally a
party who “fail[s] to file a cross-appeal waives the right to contest rulings below.”43 For
a self-represented party, however, we have held that courts may on occasion relax
procedural requirements if it is clear what the party is “obviously attempting to



       42
              In her statement of the issues presented for review, Johanna contends that
Michael should have been ordered “to pay an amount commensurate with his 2012
income,” which would have required him “to get a job worthy of his skills and education
in order to help support his daughters.” Although her statement of the issues seems to
suggest that the superior court’s 2013 order erred in failing to impute additional income
to Michael, Johanna later clarifies that she is also “hereby asking” for imputed income
in the current proceedings.
       43
              Peterson v. Ek, 93 P.3d 458, 467 (Alaska 2004).

                                           -21-                                      7087

accomplish.”44 And in her appellee’s brief here, Johanna clearly seeks review of the
superior court’s failure to “order[] Michael to pay an amount commensurate with his
2012 [pre-retirement] income.” Moreover, in the child support context, “[c]hildren have
an interest in adequate support independent of either parent’s interest,”45 and thus neither
parent can waive the children’s right to adequate support through a procedural failure.
              In the child support context, even where the parties have failed to raise a
challenge to a child support agreement, we have determined that we have an independent
duty to review the question whether the support order is permissible under Rule 90.3.
We faced this situation in Laughlin v. Laughlin, where divorced parents disputed certain
elements of a “children’s fund” that they had established in lieu of child support. Both
parents seemingly agreed with the premise that they could establish such a fund to
replace child support, and neither challenged the fund’s validity.46 But we addressed the
question of the fund’s validity sua sponte. We recognized that our longstanding case law
clearly established “that ‘parents may not make a child support agreement which is not
subject to Rule 90.3.’ ”47 “Given this case law,” we concluded, “we must address
whether the agreement to create a children’s fund in lieu of child support is permissible
before considering [the appellant’s] argument” that challenged a specific element of the




       44
           Breck v. Ulmer, 745 P.2d 66, 75 (Alaska 1987); see also Gilbert v. Nina
Plaza Condo Ass’n, 64 P.3d 126, 129 (Alaska 2003).
       45
              Laughlin v. Laughlin, 229 P.3d 1002, 1006 (Alaska 2010).
       46
              Id. at 1003-05.
       47
              Id. at 1004 (alterations omitted) (quoting Cox v. Cox, 776 P.2d 1045, 1048
(1989)).

                                           -22-                                       7087

fund.48 We then explained that “[w]e review matters that were not raised below and not
listed in a statement of points on appeal for plain error,” which “exists where ‘an obvious
mistake has been made [that] creates a high likelihood that injustice has resulted.’ ”49
              In the current case, we have a similar duty to review the superior court’s
decision not to consider Johanna’s argument that Michael was unreasonably and
voluntarily unemployed and whether income should be imputed to Michael in setting the
amount of child support. Our case law interpreting Civil Rule 90.3(a)(4) establishes that
a child support award is properly “based upon a parent’s potential income if he or she
is found to be voluntarily and unreasonably unemployed or underemployed.”50 And
while in Laughlin neither party had raised the issue at all,51 here Johanna raised her
imputed income argument both in the trial court and in her briefing before this court. So
our obligation to consider this issue is even more apparent in this case than it was in
Laughlin. In light of our case law on imputed income,52 and recognizing children’s
independent interest in adequate child support,53 we consider whether the superior court
erred in failing to address the imputed income claim that Johanna raised in her second
motion to modify support.


       48
              Id. at 1005.
       49
              Id. (quoting In re Estate of Fields, 219 P.3d 995, 1011 (Alaska 2009)).
       50
             Nunley v. State, Dep’t of Revenue, Child Support Enf’t Div., 99 P.3d 7, 11
(Alaska 2004) (citing Alaska R. Civ. P. 90.3(a)(4); 15 AAC 125.020(b)); see also Dunn
v. Dunn, 952 P.2d 268, 270 (Alaska 1998); Kowalski v. Kowalski, 806 P.2d 1368, 1370­
71 (Alaska 1991).
       51
              Laughlin, 229 P.3d at 1004-05.
       52
              See, e.g., Nunley, 99 P.3d at 11.
       53
              See Laughlin, 229 P.3d at 1006.

                                           -23-                                      7087

               Under Civil Rule 90.3(a)(4), titled “Potential Income,” a court may impute
income “based on a determination of the potential income of a parent who voluntarily
and unreasonably is unemployed or underemployed.” The rule specifies that “[p]otential
income will be based upon the parent’s work history, qualifications, and job
opportunities. The court also may impute potential income for non-income or low
income producing assets.” Further, the Commentary to Rule 90.3 adds that “[t]he court
shall consider the totality of the circumstances in deciding whether to impute income.
When a parent makes a career change, this consideration should include the extent to
which the children will ultimately benefit from the change.”54 We have repeatedly
confirmed that imputation of income based on a parent’s potential earning level is proper
under this provision of Rule 90.3, explaining that a “parent who voluntarily reduces his
or her income should not automatically receive a corresponding reduction in his or her
child support obligation.”55 Moreover, we have specifically held that the “potential
income” provision applies to a parent who is nominally retired if the retirement was
voluntary.56
               Here the superior court acknowledged that it might be appropriate to impute
income to Michael under Civil Rule 90.3(a)(4), but it found that “Johanna ha[d] not


      54
               Alaska R. Civ. P. 90.3 cmt. III.C.
      55
              Dunn, 952 P.2d at 270 (quoting Nass v. Seaton, 904 P.2d 412, 418 (Alaska
1995)); see also Nunley, 99 P.3d at 11; Beaudoin v. Beaudoin, 24 P.3d 523, 527 (Alaska
2001); Kowalski, 806 P.2d at 1370-71.
      56
             See Dunn, 952 P.2d at 271 (upholding the superior court’s imputation of
income to a parent who was “in his early fifties, had voluntarily retired,” and was still
capable of working, as evidenced by his pastimes); Kowalski, 806 P.2d at 1371 n.5
(explaining that “the trial court must consider the nature and reasons for an obligor
parent’s unemployment” and citing cases from other jurisdictions where courts had
imputed income to voluntarily retired parents).

                                           -24-                                     7087

asked the court to do so.” To the extent that the superior court recognized that Johanna
had raised the issue of potential income, the court seemed to find that she had raised the
issue for the first time in her reply, and it explained that “fairness precludes the court
from considering arguments made for the first time in a reply brief.” Yet our review of
Johanna’s pleadings reveals that she expressly raised an imputed income argument in her
motion to modify child support and then reiterated that argument in her reply brief.
              In assessing whether a claim was adequately raised, “[w]e consider pro se
pleadings liberally in an effort to determine what legal claims have been raised.”57 “This
proposition reflects a policy against finding unintended waiver of claims in technically
defective pleadings filed by pro se litigants.”58 We have cautioned that “even when a
pro se litigant is involved, an argument is considered waived when the party ‘cites no
authority and fails to provide a legal theory’ for his or her argument.”59 But we consider
a claim to be raised when the “briefing was such that [the court] could discern [the
party’s] legal arguments and [the opposing party] could reply to them.”60 In Peterson
v. Ek, for instance, we concluded that the appellant had preserved his claims in a contract
dispute because “we could discern his legal arguments” despite the fact that “he failed
to cite legal authority for any of his arguments.”61 Essentially, the court’s primary


       57
             Briggs v. City of Palmer, 333 P.3d 746, 747 (Alaska 2014) (quoting Toliver
v. Alaska State Comm’n for Human Rights, 279 P.3d 619, 622 (Alaska 2012)).
       58
              DeNardo v. Calista Corp., 111 P.3d 326, 330 (Alaska 2005) (citing Zok v.
State, 903 P.2d 574, 576 n.2 (Alaska 1995)).
       59
              Gilbert v. Sperbeck, 126 P.3d 1057, 1062 (Alaska 2005) (quoting Peterson
v. Ek, 93 P.3d 458, 464 n.9 (Alaska 2004)).
       60
              Peterson, 93 P.3d at 464 n.9.
       61
              Id.

                                           -25-                                      7087

concern is that the pleader not be allowed “to unreasonably catch an unwary litigant.”62
             Here, Johanna’s motion to modify child support included an imputed
income claim and specifically contended that Michael was voluntarily unemployed and
could be earning a higher income. Her opening motion alleged that “[h]e ‘retired’ (quit)
working at the National Weather Service voluntarily [in] late 2012 of his own accord.”
She argued that “[h]is children should not suffer for that decision. He is only 49 years
old, too young to retire, capable of working.” By using key words to allege that Michael
had “quit . . . voluntarily” and was “capable of working,” Johanna’s motion contained
the core elements of a claim for imputed income. Although she did not cite Civil
Rule 90.3(a)(4), the language she used echoed the “voluntarily and unreasonably . . .
unemployed” phrasing from the rule itself. Thus her language was sufficient to allow a
court to understand that she was attempting to raise a claim for income imputation under
the potential income provision of Rule 90.3(a)(4). Furthermore, Michael’s 2012 tax
return — showing his earning potential — had been filed during the 2013 proceedings,
so the superior court had access to the relevant information on which to base a
calculation of imputed income.
             Indeed, in his response to the motion to modify support, Michael responded
directly to Johanna’s contentions about his voluntary unemployment by arguing that his
“early retir[e]ment and move to Arizona [was] in the best interest of [his] physical and
mental health, which in the long term, will be in the best int[e]rest of [his] daughters.”
In her reply, Johanna in turn submitted an affidavit arguing that Michael’s voluntary
unemployment was not in the best interest of the children by explaining that “Michael
sold his house, quit his full-time job with excellent benefits, and moved over 2,200 miles


      62
             Gamble v. Northstore P’ship, 907 P.2d 477, 482 (Alaska 1995) (quoting
Lopez v. U.S. Fid. & Guar. Co., 15 Alaska 633, 637 (D. Alaska 1955)).

                                          -26-                                      7087
away from his daughters.” In her reply Johanna also reiterated that Michael could afford
to pay more child support based on his earning potential, given that “[h]e has a
bachelor’s degree,” and she suggested that he should “seek a job” to better support his
children. Thus, Michael appeared able to “discern [Johanna’s] legal arguments and . . .
reply to them”63 in his response brief, before Johanna responded to his assertions and
reiterated her own arguments in her reply brief. So the fairness concern raised by the
superior court, and the general rule that the court will not consider arguments raised for
the first time in a reply brief, do not in fact present a problem here. To the contrary:
Johanna adequately raised an imputed income argument in her motion to modify support,
and Michael replied to it in his response brief. Accordingly, we conclude that it was
error to fail to consider Johanna’s imputed income claim under Civil Rule 90.3(a)(4), and
we remand for further proceedings on that issue.
             On remand, the superior court must consider whether Michael’s choices to
retire early and not to seek work in Arizona were unreasonable and, if so, assess his
potential income in determining the appropriate amount of child support under
Rule 90.3.64 In considering this question, it is possible that imputing income to Michael
will obviate the need to make a one-year child support calculation based on Michael’s
2013 IRA withdrawal. If the superior court decides that imputed income is not
appropriate under Rule 90.3(a)(4) after weighing the facts and arguments presented by
the parties, then the superior court correctly based Michael’s 2014-2015 child support
on his actual 2013 income, including the IRA withdrawal.




      63
             Peterson, 93 P.3d at 464 n.9.
      64
             See Alaska R. Civ. P. 90.3(a)(4).

                                          -27­                                      7087
V.    CONCLUSION
             We AFFIRM the superior court’s use of Michael’s 2013 income as the
basis of child support in the following year but REMAND this case to the superior court
to consider whether additional income should be imputed to Michael based on his
earning potential.




                                         -28-                                    7087